DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s reply of 3/15/2021 is acknowledged. By way of amendment, claim 1 incorporates features of claim 15, which claim was not subject to rejection over the prior art. Claim 2 was amended to incorporate the limitations of claims 3-5, which have been cancelled; claim 5 was not subject to rejection over the prior art. New claim 18 has been added with limitations similar to those in claim 1, except that it is the concentration of free polymerase, rather than free nucleotide, which is lower than the concentration of the ternary complex. Both claims 1 and 18 reflect a situation that would result from washing the ternary complex with a solution containing no or low concentration of polymerase and/or nucleotide (relative to the concentration of the ternary complex). These claims distinguish over the disclosure of Fedorov (US 2015/0203908, previously cited), as Fedorov did not disclose these relative concentration limitations, or disclose or suggest a washing step that might inherently result in such relative concentrations. Federov also did not disclose or suggest reversibly terminated nucleotides, and it is not readily apparent why one would modify Federov to include them.
For these reasons, the rejections under 35 USC 102 and 103 made in the Office action mailed 01/07/2021 are withdrawn.
However, the amendments do not overcome the obviousness-type double patenting rejection applied to all previously pending claims, as the amendments simply move limitations from some rejected claims into other rejected claims. For this reason, the double patenting rejection is maintained and reiterated below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 2, and 6-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13 and 20-23 of U.S. Patent No. 10,400,272. Although the claims at issue are not identical, they are not patentably distinct from each other because issued claim 1 discloses the “composition” of instant claim 1. In addition, while issued claim 1 recites an additional step (namely, removing the fluid containing excess nucleotide and replacing said fluid with a fluid containing lithium), issued claim 1 nevertheless anticipates the limitations of instant claim 1, thereby rendering it obvious. With regard to the limitations in claims 1 and new claim 18 regarding the lower concentrations of free nucleotide and free polymerase compared to the concentration of ternary complex, this condition is recited in issued claims 22 and 23. 
Similarly, issued claim 5 anticipates instant claim 6.
Similarly, issued claim 6 anticipates instant claim 7.
Similarly, issued claim 8 anticipates instant claim 8.
Similarly, issued claim 9 anticipates instant claim 9.
Similarly, issued claim 10 anticipates instant claim 10.
Similarly, issued claim 11 anticipates instant claim 11.
Similarly, issued claim 12 anticipates instant claim 12.
Similarly, issued claim 13 anticipates instant claim 13.
Similarly, issued claim 22 anticipates instant claim 14.
Similarly, issued claim 23 anticipates instant claim 15.
Similarly, issued claim 20 anticipates instant claim 16.
Similarly, issued claim 21 anticipates instant claim 17.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637